IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,439




EX PARTE MAX MOUSSAZADEH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9407021 IN THE 232ND DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to seventy-five years’ imprisonment.
            Applicant contends that trial counsel’s misadvice regarding parole eligibility rendered his
plea involuntary. We order that this application be filed and set for submission to determine whether:
(1) Padilla v. Kentucky, 559 U.S. ___, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010) is a new legal basis 
for purposes of Article 11.07, § 4(a)(1) of the Code of Criminal Procedure; (2) Padilla is an
application of the established rule in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
L. Ed. 2d 674 (1984); (3) Padilla announced a new rule that is retroactive on collateral review, see
Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989); and (4) this Court’s
reasoning in Ex parte Evans, 690 S.W.2d 274 (Tex. Crim. App. 1985) and Ex parte Moussazadeh,
64 S.W.3d 404 (Tex. Crim. App. 2001) should be reconsidered in light of Padilla. The parties shall
brief these issues. Oral argument is permitted.
            It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant. Tex. Code Crim. Proc. art.
26.04. The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court within
90 days of the date of this order.
Filed: November 3, 2010
Do not publish